Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-16 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is being considered by the examiner.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 2017/0307391) in view of Govan (US 11,479,142).

Regarding claim 1:
Mason teaches a system for evaluation of a route score for an electric vehicle and an electric vehicle fleet (see at least abstract, ¶0001) comprising: 
a route path characteristic score computation subsystem operable by one or more processors, wherein the route path characteristic score computation subsystem is configured to compute a route path characteristic score of one or more routes between two or more distant locations based on one or more topological parameters and one or more scheduled activity parameters (route calculation module 225, determines routes based on criteria, including, calculating energy usage, ranking routes by energy usage, based on elevation, stops/stop times, see at least ¶0005, ¶0011, ¶0023, ¶0026-0027 ¶0125); 
a traffic score computation subsystem communicatively coupled to the route path characteristic score computation subsystem and operable by the one or more processors, wherein the traffic score computation subsystem is configured to determine traffic score (traffic energy use factor ¶0051) on the one or more routes between the two or more distant locations based on one or more traffic parameters in real-time (database 240 includes traffic information for the routes see at least ¶0034, ¶0125); 
an environment score computation subsystem communicatively coupled to the traffic score computation subsystem and operable by the one or more processors, wherein the environment score computation subsystem is configured to determine an environment score (weather energy use factor, ¶0051) of the one or more routes between the two or more distant locations based on one or more environment parameters in the real-time (database 240 includes weather information for the routes see at least ¶0027, ¶0044); 
an overall route score computation subsystem (route calculation module 225) operable by the one or more processors, wherein the overall route score computation subsystem is configured to compute an overall route score of the one or more routes between the two or more distant locations based on the route path characteristic score, the traffic score and the environment score in the real-time (ranking the candidate routes based on the various factors above, see at least ¶0005-0008 ¶0039-0040, ¶0049, energy use cost function based on terrain, elevation, vehicle characteristics, traffic, weather, etc.); 
a vehicle-level route score computation subsystem (vehicle characteristics module 210) communicatively coupled to the overall route score computation subsystem and operable by the one or more processors, wherein the vehicle-level route score computation subsystem is configured to compute a route score for a particular electric vehicle based on how the route path characteristic score, the traffic score and the environment score will affect the particular electric vehicle (determine vehicle energy usage based on vehicle characteristics and road/environmental characteristics, see at least ¶0023, ¶0036).
Mason further teaches fleet management including fleet routing and monitoring fleet energy consumption and determining an overall fleet plan for minimizing energy use for fleet-wide routes (see at least ¶0026 ¶0102).
Mason is silent as to an over-all fleet-level score.
Govan teaches a system and method of electric vehicle fleet management, including determining individual and fleet-level efficiency scores (see at least column 10, line 64- column 11 line 16, column 30, line 49-67).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the vehicle fleet eco-routing and fleet management system and method as taught by Mason with the technique of providing aggregated efficiency scores and reports as taught by Govan in order to provide for effective fleet management, to reduce costs, determine trends, or other desired fleet management operations.


Regarding claim 2:
Mason further teaches wherein the one or more topological parameters comprise a route gradient (see at least ¶0044)

Regarding claim 3:
Mason further teaches a plurality of traffic parameters (see at least ¶0034).
Mason does not explicitly teach a heavy traffic, a medium traffic and a low traffic.
However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention, as a matter of design choice to have any number of gradations describing the traffic congestion as taught by Mason, including a percentage, a numeric value, or a green/yellow/red color code, as is known in the art at the time of filing of the invention.

Regarding claim 4:
Mason further teaches wherein the one or more scheduled activity parameters comprise number of stops during a particular route, number of recharging stops and duration of stops (see at least ¶0026-0027, ¶0051, ¶0057).


Regarding claim 6:
Mason further teaches an electric vehicle selection subsystem (routing module) operable by the one or more processors, wherein the electric vehicle selection subsystem is configured to select one or more electric vehicles for a particular route based on the vehicle-level route score and the overall fleet-level route score (see at least ¶0029-0031, ¶0062, ¶0102).

Regarding claim 7:
Mason further teaches a recommendation subsystem operable by the one or more processors, wherein the recommendation subsystem is configured to generate one or more recommendations based on the overall route score, the overall fleet-level route score and the vehicle-level route score (recommendations of vehicle for a route, driving or speed recommendations/feedback see at least ¶0029-0031, ¶0056, ¶0062, ¶0102).


Regarding claim 9:
Mason teaches a method for evaluation of a route score for an electric vehicle (see at least abstract, ¶0001), the method comprising: 
computing, by a route path characteristic score computation subsystem, a route path characteristic score of one or more routes between two or more distant locations based on one or more topological parameters and one or more scheduled activity parameters (route calculation module 225, determines routes based on criteria, including, calculating energy usage, ranking routes by energy usage, based on elevation, stops/stop times, see at least ¶0005, ¶0011, ¶0023, ¶0026-0027 ¶0125); 
computing, by a traffic score computation subsystem, a traffic score (traffic energy use factor ¶0051) of the one or more routes between the two or more distant locations based on one or more traffic parameters in real-time (database 240 includes traffic information for the routes see at least ¶0034, ¶0125); 
computing, by an environment score computation subsystem, an environment score (weather energy use factor, ¶0051) of the one or more routes between the two or more distant locations based on one or more environment parameters in the real-time (database 240 includes weather information for the routes see at least ¶0027, ¶0044); 
computing, by an overall route score computation subsystem, an overall route score of the one or more routes between the two or more distant locations based on the route path characteristic score, the traffic score and the environment score in the real-time (ranking the candidate routes based on the various factors above, see at least ¶0005-0008 ¶0039-0040, ¶0049, energy use cost function based on terrain, elevation, vehicle characteristics, traffic, weather, etc. ¶0051); 
computing, by a vehicle-level route score computation subsystem (vehicle characteristics module 210), a route score for a particular electric vehicle based on how the route path characteristic score, the traffic score and the environment score will affect the particular electric vehicle; and 
computing, by an overall fleet-level route score computation subsystem, an overall fleet-level route score after aggregating the vehicle-level route score of plurality of electric vehicle present in a fleet.
Regarding claims 10-12 and 14-15, Mason and Govan teach a method as above.
Claim Rejections - 35 USC § 103
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mason and Govan as applied to claims 1 and 9 above, and further in view of Quint (US 2022/0049973).

Regarding claim 5 and 13:
Mason teaches the limitations as in claim 1 and 9 above. Mason is silent as to the particular parameters of the weather data.
It would have been obvious as a matter of design choice to one of ordinary skill in the art at the time of filing of the invention to utilize any known, relevant weather parameters affecting efficiency of an EV or travel through a route.
Alternately, or in addition, Quint teaches a system and method of determining a route for a vehicle taking weather into account, including determining a humidity, temperature and air quality index (see at least ¶0036).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fleet eco routing system and method including weather-based routing as taught by Mason with the weather parameters as taught by Quint in order to determine efficient, appropriate, and pleasant routes for different vehicle types.

Claim Rejections - 35 USC § 103
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mason and Govan as applied to claim 7 above, and further in view of Shah et al. (US 2007/0027593).

Regarding claim 8 and 16: 
Mason teaches the limitations as in claim 7 and 15 above. Mason further teaches recommendations including best-fit route, and best-fit electric vehicle for the route. Mason also further suggests time of day affecting the route and utilizing vehicle maintenance data in the fleet management (see at least ¶0026, 0030, 0075-0076), but does not explicitly teach suggesting a time of day for the route or pending maintenance.
Shah teaches a system and method of vehicle fleet management, including suggesting vehicles and drivers for a route, suggesting time of day to complete a route, and recommending maintenance, in the furtherance of fuel efficiency (see at least ¶0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle fleet management system and method as taught by Mason with the technique of recommending vehicles, times of day, and maintenance for the vehicles and routes as taught by Shah in order to optimize efficiency on a route saving time, cost, and energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664